DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 42 and 58 are allowable. The restriction requirement between species I and II, as set forth in the Office action mailed on 02/02/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 43 and 59 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 42-53, 58-59 and 62-69 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Chae, discloses a memory circuitry comprising: a memory array having a primary portion and a stair portion; the primary portion having memory cells comprising operative structures that extend vertically in a vertical stack over an upper surface of a substrate, the stack comprising conductive lines having silicon dioxide levels vertically there-between, the lowest conductive line being directly against the upper surface of the substrate; the stair portion having stairs comprising individual of the conductive lines over the upper surface of the substrate; dummy structures extending vertically through the stairs; the dummy structures and the operative structures comprising charge storage layers. The prior art of record, Lee, teaches programmable material. The prior art of records, individually or in combination, do not disclose nor teach “dummy structures extending vertically into semiconductor material of the substrate” in combination with other limitations as recited in claim 42.
The prior art of record, Chae, discloses a memory circuitry comprising: a memory array having a primary portion and a stair portion; the primary portion having memory cells comprising operative channel-material strings that extend vertically in a vertical stack, the stack comprising gate lines having silicon dioxide levels vertically there-between; the stair portion having stairs comprising individual of the gate lines; and dummy structures extending vertically through the stairs. The prior art of record, Shim, teaches the dummy structures individually comprise an outer ring of material internally filled with dielectric material. The prior art of records, individually or in combination, do 
The prior art of record, Chae, discloses memory circuitry comprising: a memory array having a primary portion and a stair portion over an upper surface of a substrate; the primary portion having memory cells comprising operative structures that extend vertically in a vertical stack and into the a substrate, the stack comprising conductive lines having silicon dioxide levels vertically there-between; the stair portion having stairs comprising individual of the conductive lines; dummy structures extending vertically through the stairs; the dummy structures and the operative structures comprising charge storage layer including an oxide-nitride-oxide stack. The prior art of record, Forbes, teaches Al2O3. The prior art of records, individually or in combination, do not disclose nor teach “dummy structures extending vertically into semiconductor material of the substrate” in combination with other limitations as recited in claim 58.
The prior art of record, Chae, discloses a memory array comprising: a first array region of a substrate; a second array region of the substrate laterally adjacent the first array region; a first conductive line structure over and in direct contact with an upper surface of the substrate, the first conductive line structure extending across the first array region and a first distance across the second array region; a second conductive line structure over the first conductive line structure, the second conductive line structure extending across the first array region and a second distance across the second array region, the second distance being less than the first distance; a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811